Per Curiam.
This case is very similar to Builders Realty Co. v. Bigelow, argued and decided at the present term. The license desired is not a building permit, but a license to operate a tea room or restaurant at Nos. 118 and 120 Broad street, Newark, which is in a district classed as residential. The director denied a license and the board of adjustment concurred. There is no plea or demurrer to the return, but we have a stipulation of facts as in the other case, showing that there are a number of mercantile establishments and hoarding-houses already operating in the immediate neighborhood and in this restricted district, and it is stipulated that “the said proposed tea room or restaurant would not affect the public health, safety, morals and general welfare of the community.”
We need not repeat what has been said in the Builders Realty Company case and in the cases cited. A peremptory writ is awarded.